i          i        i                                                                 i      i      i




                                  MEMORANDUM OPINION

                                          No. 04-08-00465-CV

                                     IN THE MATTER OF J.M.

                      From the 386th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2006-JUV-03260
                               Honorable Laura Parker, Judge Presiding

Opinion by:       Sandee Bryan Marion, Justice

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: October 22, 2008

DISMISSED AS MOOT

           This is an appeal from the trial court’s order of adjudication following a plea of true to a

motion to modify disposition in a juvenile matter. Appellant’s court-appointed attorney filed a brief

in accordance with Anders v. California, 386 U.S. 738 (1967). Counsel concludes the appeal has

no merit. Counsel provided appellant with a copy of the brief and informed her of her right to review

the record and file her own brief. See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San

Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n. 1 (Tex. App.—San Antonio 1996,

no pet.). Counsel also filed a letter with this court stating the appeal would become moot on August

23, 2008, the date on which appellant turns eighteen years of age. Accordingly, on August 12, 2008,

we ordered appellant to show cause why this appeal should not be dismissed as moot. Appellant did

not respond. Therefore, this appeal is dismissed as moot. See In re L.S., 04-07-00751-CV, 2008 WL
04-08-00465-CV

2923855 (Tex. App.—San Antonio July 30, 2008, no pet.) (mem. op., not designated for publication)

(dismissing as moot juvenile appeal from order modifying disposition when juvenile passed

eighteenth birthday during pendency of appeal). Appellate counsel’s motion to withdraw is granted.

Nichols v. State, 954 S.W.2d at 86; Bruns 924 S.W.2d at 177 n. 1.


                                                     Sandee Bryan Marion, Justice




                                               -2-